Citation Nr: 1106351	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  424191464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for chronic strain of the right knee.

2.  Entitlement to a compensable disability rating for chronic 
headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served on active duty July 1996 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

In an April 2009 rating decision, the RO awarded a 10 percent 
disability rating for the chronic strain of the right knee, 
effective January 26, 2007.  Even though an award has been made, 
the issue of entitlement to an increased disability rating for 
chronic strain of the right knee remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The most recent VA compensation examinations for the Veteran's 
chronic headaches was in March 2007, and for his chronic strain 
of the right knee was in November 2007, along with a November 
2008 addendum referencing the earlier examination report.  In 
all, more than three years have passed since the most recent VA 
examination of the right knee was conducted, and almost four 
years have passed since the most recent VA examination of the 
headaches was conducted.  As such, an updated VA examination is 
needed to fully and fairly evaluate the Veteran's claims for an 
increased disability rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the  Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA orthopedic examination by a physician to 
ascertain the current nature and severity of 
his chronic strain of the right knee.  The 
claims file and a copy of this Remand must be 
made available to the examining physician in 
conjunction with conducting the examination 
of the Veteran.  

The examining physician shall conduct all 
necessary testing of the right knee, 
including X-rays, if necessary, and range of 
motion studies (measured in degrees, with 
normal range of motion specified).  The 
examiner must determine whether there are 
objective clinical indications of pain or 
painful motion; weakened movement; premature 
or excess fatigability; or incoordination; 
and, if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to such 
factors. This includes instances when these 
symptoms "flare-up" or when the knee is used 
repeatedly over a period of time. This 
determination should also be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to these 
factors.

The examining physician shall also specify 
whether the Veteran has any instability in 
the right knee and, if so, the severity 
thereof (e.g., slight, moderate or severe), 
and whether there are episodes of locking.  
If an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.

The examining physician shall also review 
pertinent aspects of the Veteran's medical 
and employment history, and comment on the 
effects of the right knee disability upon his 
ordinary activity and the effect, if any, on 
his current level of occupational impairment.  
An opinion must be provided concerning the 
impact of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe economic 
inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the prior 
medical evidence in detail and reconcile any 
contradictory evidence.

2.  The RO/AMC shall schedule the Veteran for 
a VA neurologic examination by a physician to 
assess the current nature and severity of his 
service-connected chronic headaches.  The 
claims file and a copy of this Remand must be 
made available to the examiner for review 
before the examinations.  All tests and 
studies deemed helpful should be conducted in 
conjunction with the examinations.

The examiner must comment on the nature, 
frequency and severity of the Veteran's 
headaches, and specifically address the 
frequency, severity, and duration of any 
prostrating attacks.

The examiner shall also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the service-connected chronic 
headaches upon his ordinary activity and the 
effect, if any, on his current level of 
occupational impairment.  An opinion should 
be provided concerning the impact of this 
disability on the Veteran's ability to work, 
to include whether the disability is 
productive of severe economic inadaptability.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


